Citation Nr: 0807705	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-12 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2005 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2007.  A 
transcript of that hearing is associated with the claims 
file.

The issue of entitlement to service connection for a 
psychiatric disability, to include PTSD, is addressed in the 
remand that follows the order section of this decision. 


FINDING OF FACT

Hepatitis C was not present in service and is not otherwise 
etiologically related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A.          § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA, to include notice that he 
should submit any pertinent evidence in his possession, by 
letter mailed in October 2004, prior to its initial 
adjudication of the claim.  Although the veteran was not 
provided notice with respect to the disability-rating or 
effective-date element of the claim until April 2006, after 
the initial adjudication of the claim, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for 
hepatitis C.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide timely 
notice with respect to those elements of the claim is no more 
than harmless error.

The Board notes that the veteran was not afforded a VA 
examination as part of the development of his claim.  Under 
the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

A claimant must show more than a current disability to 
trigger the duty to assist.   Rather, there also must be at 
least some probative suggestion of a causal connection 
between the disability and his military service.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Further, the 
evidence of this link (or nexus) must be competent, meaning 
by someone with the necessary medical training and/or 
expertise to make this type of determination.  Id.  
Admittedly, the threshold for the duty to arrange an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).   However, here, the claims file contain no 
suggestion or other indication that the veteran's hepatitis C 
is associated with his active service, despite his 
unsubstantiated assertions to the contrary.  The evidence in 
this case is sufficient to decide the claim.  Moreover, there 
is no reasonable possibility that a VA examination would 
result in evidence to substantiate the claim.  Accordingly, 
the Board has determined that VA is not obliged to afford the 
veteran a VA examination in response to this claim. 
 
The Board also notes that the service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  § 
3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he contracted hepatitis C while 
serving in Korea due to exposure to blood and blood products, 
open sewers, contaminated water and from having been 
inoculated with an unsterilized air gun.  

VA treatment records show that the veteran is currently 
diagnosed with hepatitis C.    On his application for 
compensation benefits, he reported that he was treated for 
hepatitis C in June 1970.  Service medical records do not 
document any treatment for or diagnosis of hepatitis C.  VA 
treatment records reveal that the veteran first tested 
positive for hepatitis C in November 2003, and at that time 
the veteran himself noted that he may have developed 
hepatitis C through body piercing.  The veteran subsequently 
denied having any body piercings during his December 2007 
hearing.  

Regardless, there is no medical evidence of record that 
relates the veteran's hepatitis C to his reported risk 
factors.  In essence, the evidence of a nexus between the 
veteran's claimed disability and his active service is 
limited to the veteran's own statements.  This is not 
competent evidence of the alleged nexus between the claimed 
disability and the veteran's active service since laypersons, 
such as the veteran, are not qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As such, 
the Board finds that service connection is not warranted for 
hepatitis C.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

The Board notes that during the veteran's hearing, he 
testified that he had undergone psychiatric treatment as an 
inpatient at the VA hospital in Tuscaloosa, Alabama in 1986.  
The veteran's claims file does not contain records of this 
treatment.  The procurement of potentially pertinent VA 
medical records referenced by the veteran is required.  Where 
VA has constructive and actual knowledge of the availability 
of pertinent reports in the possession of VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that he should submit all 
pertinent evidence in his possession.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  
Specifically, complete records from the 
veteran's inpatient treatment in 1986 at 
the VA hospital in Tuscaloosa, Alabama 
should be obtained.  If the RO or the 
AMC is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  The RO or the AMC should also 
undertake any other indicated 
development.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond 
before the case is returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


